Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
 
DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 7, 2022 was received. Claim 1 was amended. Claims 8-15, 19 and 21 were canceled. No claim was added.
 The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 8, 2022. 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 21 was withdrawn, because the claim has been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192). 
Regarding claim 1, Bickford teaches a method of conditioning a dielectric substrate for subsequent electroless deposition, wherein the dialectic substrate is polymer (abstract, column 1 lines 7-15, and column 3 lines 20-25) (a method of immobilizing metals on a polymeric substrate). Bickford teaches to provide a polymeric substrate that has a surface (column 3 lines 20-25). Bickford teaches to pretreat the surface with an aqueous solution of a surfactant (column 4 lines 10-14) (treating the surface with an aqueous surfactant solution). Bickford teaches the substrate is treated with an aqueous composition of catalytic metal salt, where in the metal is the cation in the salt (column 4 lines16-25, lines 25-30, and lines 35-40) (adding to the surface a metal salt solution, so that ions of the metal salt become associated with the surfactant treated surface). Bickford teaches to contact the catalyst solution treated surface with a reducing agent to reduce the metal cations of the catalytic metal salt to zero valent metal state deposit or catalytic meal particles on the surface of the substrate (column 4 lines 51-68, column 2 lines 64-68). The ions of the metal salt are considered to be associated with the surfactant treated surface as Bickford teaches they are being reduced on such surface (column 4 lines 51-68).
Bickford does not explicitly teach the surfactant being partially absorbed into the surface. However, Kimura teaches a method of electroless plating (abstract), Kimura teaches to use a cation surfactant when the surface potential in liquid of the substrate is negative, and an anion surfactant when the surface potential in liquid of the substrate is positive, so that the surfactant is easily adsorbed on the substrate (paragraph 0060). The surfactant is considered to be partially absorbed on the surface as ionic surfactant contains ionic functional group, and it is reasonably expected such functional group is where the surfactant being absorbed on the charged potential surface. Kimura teaches the catalyst source is a metal salt in a catalyst solution (paragraphs 0064 and 0066). Kimura teaches to immerse the substrate in the solution for sufficient duration for the surfactant to be absorbed (paragraphs 0060) for example of 1- to 10 minutes. It would have been obvious to one of ordinary skill in the art to recognize duration longer than the example would have been able to achieve the same result of absorption as Kimura did not specify the longer duration would render the process inoperable and it appears that increasing a process duration would render the same result. Therefore, it would have been within the skill of the ordinary artisan to adjust and increase the duration of the immersion in the process to ensure the surfactant is absorbed on the surface of the substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of showing criticality. In re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established the criticality of the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cationic surfactant on negative potential surface and anionic surfactant on positive potential surface as suggested by Kimura in the method of electroless plating as disclosed by Bickford because Kimura teaches the surfactant is easily adsorbed on the substrate thus facilitate the formation of the catalyst on the surface for electroless plating (paragraphs 0060, 0106).
	Regarding claim 2, Bickford teaches the surface of the polymeric substrate is hydrophobic (column 3 lines 60-65). 
	Regarding claim 3, Bickford teaches the polymeric substrate is polypropylene which is a polyolefin (column 3 lines 35-40) and teaches to form a surfactant layer before forming a catalyst layer (paragraphs 0046-0048). 
	Regarding claim 5, Kimura teaches the surfactant is cationic (paragraphs 0060-0061).
	Regarding claim 6, Bickford teaches the metal salt solution comprises a platinum, silver or nickel salt (column 4 lines 30-45).
Regarding claim 16, Bickford teaches the polymeric substrate is polypropylene (column 3 lines 35-40) and teaches to form a surfactant layer before forming a catalyst layer (paragraphs 0046-0048). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16, and further in view of Humiston (US20150291754). 
Regarding claim 4, Bickford in view of Kimura teaches all the limitations of this claim, except the polymeric substrate is microporous. However, Humiston teaches a method of production of an electrically conductive microporous membrane (paragraph 0002), comprising electroless plating a metal layer on a microporous polymeric material, such as polypropylene (paragraphs 0006, 0025 and 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microporous polymeric substrate for electroless plating as suggested by Humiston in the method of electroless plating as disclosed by Bickford in view of Kimura because Humiston teaches the resulting electrically conductive microporous membranes demonstrating composite architectures and properties suitable for electronic and/or optical applications (paragraph 0006). 

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16, and further in view of Liu (US20160332153).
Regarding claim 7, Bickford in view of Kimura teaches all limitations of this claim, except formic acid reducing agent. However, Liu teaches an aqueous catalyst with nanoparticles of precious metals used to electroless plate metal on a non-conductive substrates (abstract) and discloses formaldehyde (Bickford’s reducing agent) and formic acid are used as reducing agents to reduce metal ion to metal in the precious metal catalyst solution (paragraph 0017). Formaldehyde and formic acid in precious metal catalyst solution are considered as functionally equivalent reducing agent for precious metal as evidenced by Liu. Therefore, it would have been obvious to one of ordinary skill in the art to substitute formic acid for formaldehyde as the reducing in the method of electroless plating as disclosed by Bickford in view of Kimura. 
Regarding claim 22, Bickford teaches the ions are reduced to zero valent catalytic metal particles (column 2 lines 45-50 and 65-68) but does not explicitly teaches the size of the particles. Thus, Bickford in view of Kimura teaches all limitations of this claim, except the metal are reduced to metal nanoparticles.. However, Liu teaches an aqueous catalyst with nanoparticles of precious metals used to electroless plate metal on a non-conductive substrates (abstract) and discloses the catalyst in nanoparticles size, specifically in the range of 2nm to 100nm (inside the claim range), facilitates the electroless plating (paragraphs 0009, 0020 and 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the size of the precious metal ions to the nanoparticles size as suggested by Liu in the method of electroless plating as disclosed by Bickford in view of Kimura because Liu teaches such particles size for precious metal catalysts facilitate electroless plating on the surface of a non-conductive substrate (abstract, paragraphs 0009, 0020 and 0022). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16, and further in view of Min (US20190086733).
Regarding claim 17, Bickford in view of Kimura teaches all limitations of this claim, except the surfactant. However, Min teaches an inorganic composite luminescent material (abstract) and discloses benzalkonium chloride and cetyltrimethylammonium brominde (Kimura’s surfactant paragraphs 0060-0061) are functionally equivalent cationic surfactant (paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art to substitute cetyltrimethylammonium brominde for benzalkonium chloride as an cationic surfactant in the method of immobilizing metals on a polymeric substrate as disclosed by Bickford in view of Kimura. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16, and further in view of Chung (US20110229734).
Regarding claim 18, Bickford teaches the metal salt solution comprises a platinum, silver or nickel salt (column 4 lines 30-45). Thus, Bickford in view of Kimura teaches all limitations of this claim, except the specific platinum metal salt. However, Cheng teaches a platinum plating solution (abstract) and discloses potassium hexachloroplatinate is a well-known platinum salt for plating solution (paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as the metal salt in the solution as suggested by Chung in the method of Bickford in view of Kimura because Bickford teaches the metal salt comprises platinum, and Chung teaches potassium hexachloroplatinate is a well-known platinum salt for plating solution (paragraph 0013).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16 and further in view of Hatanaka (US20120256224). 
Regarding claim 20, Bickford in view of Kimura teaches all limitations of this claim, except the temperature of the surfactant solution. It is well settled that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 II. A.). Nevertheless, teaches a substrate processing method (abstract) and discloses surfactant treatment process on the surface of the substrate is carried out in ambient temperate to 80ºC (pargraph 0400), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface with the surfactant solution at ambient temperate to 80ºC as suggested by Hatanaka in the method of Bickford in view of Kimura because Hatanaka teaches such temperature facilitate the surfactant treatment of the surface (paragraph 0400).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bickford (US5318803) in view of Kimura (US20070218192) as applied to claims 1-3, 5-6 and 16, and further in view of Gandikota (US20030140988).
Regarding claim 23, Bickford teaches the substrate is treated with an aqueous composition of catalytic metal salt, where in the metal is the cation in the salt (column 4 lines16-25, lines 25-30, and lines 35-40) (adding to the surface a metal salt solution, so that ions of the metal salt become associated with the surfactant treated surface). Bickford teaches to contact the catalyst solution treated surface with a reducing agent to reduce the metal cations of the catalytic metal salt to zero valent metal state deposit or catalytic meal particles on the surface of the substrate (column 4 lines 51-68, column 2 lines 64-68). The ions of the metal salt are considered to be associated with the surfactant treated surface as Bickford teaches they are being reduced on such surface (column 4 lines 51-68). Thus, Bickford in view of Kimura teaches all limitations of this claim, except the step 4 is carried out at or below room temperature. However, Gandikota teaches a method of electroless plating (abstract) and discloses the reaction temperature of the electroless deposition is about 20ºC (below the room temperature) to 150ºC. Gandikota teaches the temperature of the solutions governs the deposition rate, and; if the reaction temperature is too low, then the rate of deposition of the catalytic layer is too slow and would lower through-put of substrates through the system; if the reaction temperature is too high, then the rate of deposition of the catalytic layer is too fast, which may cause impurities to be incorporated into the catalytic layer during deposition (paragraphs 0109, 0115 and 0122). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the temperature of the electroless plating solution in the process to yield the desired deposition rate for desired through-put of the substrate through the system and desired level of impurities to be incorporated in the plated layers. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Response to Arguments
Applicant's arguments filed on November 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
Bickford teaches the treatment of the substrate with a surfactant should be brief, on the order of minutes, thus increasing the duration of the treatment would have the opposite effect and defeat the purpose of electroless plating in a desired pattern. 
Kimura teaches that the time of treatment of the substrate with a surfactant should be brief, on the order of minutes, which is different from the claim. 
The other references do no cure the deficiency of Bickford in view of Kimura. 

In response to Applicant’s arguments, please consider the following comments:
Bickford does not teach increase the duration of the surfactant treatment would render defeat the purpose of electroless plating in a desire pattern. Such conclusion appears to be Applicant’s opinion.  Nevertheless, Kimura’s surfactant method substitutes the Bickford’s surfactant method in the rejections, and Kimura is relied upon to show the duration of the treatment. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Kimura teaches to immerse the substrate in the solution for sufficient duration for the surfactant to be absorbed (paragraphs 0060) for example of 1- to 10 minutes. It would have been obvious to one of ordinary skill in the art to recognize duration longer than the example would have been able to achieve the same result of absorption as Kimura did not specify the longer duration would render the process inoperable and it appears that increasing a process duration would render the same result. Therefore, it would have been within the skill of the ordinary artisan to adjust and increase the duration of the immersion in the process to ensure the surfactant is absorbed on the surface of the substrate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of showing criticality. In re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established the criticality of the claimed range. In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II), Kimura merely teaches the surfactant treatment can be 1-10 minutes as an example, but one of ordinary skill in the art would have recognized Kimura’s general teaching of the duration should be sufficient for the absorption of the surfactant on the surface of the substrate.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range or, in any material respect, teaches away from the claimed invention (MPEP 2144.05 III). Applicant has not established the criticality of the claimed range or show the prior art teaches away from the claimed invention. Applicant is suggested to amend the claim to include the differences (such as material used and/or the steps) between the claimed invention with the prior art, which would result in the different surfactant treatment durations, to overcome the prior art. 
There is no deficiency of Bickford in view of Kimura as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717